
	

113 SRES 507 ATS: Designating August 7, 2014, as “National Lighthouse and Lighthouse Preservation Day”.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 507
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. King (for himself, Ms. Collins, and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating August 7, 2014, as National Lighthouse and Lighthouse Preservation Day.
	
	
		Whereas August 7, 2014, marks the 225th anniversary of the signing by President George Washington of the Act entitled An Act for the establishment and support of lighthouses, beacons, buoys, and public piers, approved August 7, 1789 (commonly known as the Lighthouse Act of 1789) (1 Stat. 53, chapter 9);Whereas in 1789, the ninth Act of the first Congress, established a Federal role in the support,
			 maintenance, and repair of all lighthouses, beacon buoys, and public piers
			 necessary for safe navigation, commissioned the first Federal lighthouse,
			 and represented the first public works act in the young United States;Whereas the establishment of the United States system of navigational aids set the United States on
			 a path to the forefront of international maritime prominence and
			 established lighthouses that played an integral role in the rich maritime
			 history of the United States, as that history spread from the Atlantic
			 coast through the Great Lakes and the Gulf coast and Pacific States;Whereas those iconic structures, standing at the margins of land and water, sometimes for as long
			 as 2 centuries, have symbolized safety, security, heroism, duty, and
			 faithfulness;Whereas architects, designers, engineers, builders, and keepers devoted, and in some cases
			 jeopardized, their lives for the safety of others during centuries of
			 light tending by the United States Lighthouse Service and the United
			 States Coast Guard;Whereas the automation of the light system exposed the historic lighthouse towers to the ravages of
			 time and vandalism and yet, at the same time, opened an opportunity for
			 citizen involvement in efforts to save and restore those beacons that mark
			 the evolving maritime history of the United States and its coastal
			 communities;Whereas the national lighthouse preservation movement has gained momentum over the past half
			 century and is making major contributions to the preservation of maritime
			 history and heritage and, through the development and enhancement of
			 cultural tourism, to the economies of coastal communities in the United
			 States;Whereas the National Historic Lighthouse Preservation Act of 2000 (16 U.S.C. 470w-7 et seq.),
			 enacted on October 24, 2000, with the aid of the lighthouse preservation
			 community, provides an effective process administered by the General
			 Services Administration and the National Park Service for transferring
			 lighthouses to the best possible stewardship groups;Whereas 2014 is the 200th anniversary of  the August 24, 1814, rescue of the original copies of
			 the Declaration of Independence, the Articles of Confederation, the United
			 States Constitution, and many irreplaceable original government documents
			 and books from destruction when the British burned Washington, D.C. during
			 the War of 1812 by Stephen Pleasonton, who later served as General
			 Superintendent of
			 Lighthouses for 32 years;Whereas 2014 is also the 75th anniversary of when Congress dissolved the United States Lighthouse Service and turned all of its
			 duties over to the United States Coast Guard;Whereas although the United States Coast Guard was created in 1915 with the merger of the United
			 States Life Saving Service and the United States Revenue Marine Service,
			 the United States Coast Guard uses the United States Revenue Marine
			 founding date of 1790 as its anniversary year, and thus,  August 7, 2014,
			 is also the 225th anniversary of the United States Coast Guard;Whereas 2014 also marks the 250th anniversary of the Sandy Hook Lighthouse in New Jersey, the oldest standing lighthouse tower in
			 the United States, which was built before the United States was a country
			 and was still part of the British colonies;Whereas for the past several decades, regional and national groups have formed within the
			 lighthouse preservation community to promote lighthouse heritage through
			 research, education, tourism, and publications;Whereas despite progress, many lighthouses in the United States remain threatened by erosion,
			 neglect, vandalism, and deterioration by the elements; andWhereas the many completed, ongoing, or planned private and public efforts to preserve lighthouses
			 demonstrate the public support for those historic structures: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates August 7, 2014, as National Lighthouse and Lighthouse Preservation Day;(2)encourages lighthouse grounds to be opened to the general public to the extent feasible; and(3)encourages the people of the United States to	observe National	Lighthouse	and    
			 Lighthouse Preservation Day with appropriate ceremonies and activities.
			
